Filed 9/1/22 P.G. v. Superior Court CA2/5
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
   California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
   not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
   has not been certified for publication or ordered published for purposes of rule 8.1115.


   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                           DIVISION FIVE

P.G. et al.,                                                      B319064

    Petitioners,                                                  (Los Angeles County
                                                                   Super. Ct. No. DK05400B-C)
       v.

LOS ANGELES COUNTY
SUPERIOR COURT,

    Respondent;

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES, et al.,

    Real Parties in Interest.


         ORIGINAL PROCEEDING; petitions for extraordinary
   writ. Superior Court of Los Angeles Court, D. Zeke Zeidler,
   Judge. Petitions denied.
         Petitioner P.G in Pro Per (mother).
         Petitioner J.C. in Pro Per (father).
         No appearance for Respondent.
      Dawyn R. Harrison, Acting County Counsel, Stephen
Watson, Deputy County Counsel, for Real Party in Interest Los
Angeles Department of Children and Family Services.
      Michael Ono, Children’s Law Center, for Real Parties in
Interest L.C. and N.C. (minors).
      Law Office of Emily Berger and Dominika Campbell for
Real Parties in Interest D.C. and S.I. (legal guardians).
                ________________________________




                      I.    INTRODUCTION
      Petitioners P.G. (mother) and J.C. (father) each petition for
extraordinary relief from the juvenile court’s order terminating
reunification services and setting the matter for a permanency
planning hearing pursuant to Welfare and Institutions Code
section 366.26.1
      Dependency proceedings were first filed in 2014. After an
unsuccessful reunification period, paternal grandparents were
named legal guardians to minors L.C. and N.C. in 2016. Five
years later, father and mother successfully sought reinstatement
of reunification services by way of a section 388 petition. After 10
months, the juvenile court again terminated reunification
services, finding it was not in the children’s best interests to
continue the renewed reunification efforts. We find no error and
deny mother’s and father’s petitions.


1     Unless otherwise specified, all further statutory references
are to the Welfare and Institutions Code.




                                 2
                       II.  BACKGROUND
A.     Prior Dependency Proceedings and Reinstatement of
       Reunification Services
       In 2014, the Department of Children and Family Services
(DCFS) filed section 300 petitions against mother and father on
behalf of two-year-old L.C. and her newborn brother, N.C. Both
children were eventually placed with paternal grandfather and
step-paternal grandmother. Following an unsuccessful
reunification period, paternal grandparents were declared L.C.
and N.C.’s legal guardians in 2016.
       On November 23, 2020, the parents filed section 388
petitions seeking reinstatement of reunification services. After
several continuances for reasons unrelated to the issues on
appeal, the court heard the section 388 petitions on May 4, 2021.
At the time of the hearing, L.C. was eight years old and N.C. was
six. According to reports submitted by DCFS, L.C. identified her
legal guardians as “mom and dad” and referred to mother and
father by their first names. N.C. referred to step-paternal
grandmother as “mama” and said of her: “I always want to be
with her. I love her so much.”
       Grandfather told a social worker he had wanted legal
guardianship “to allow [mother and father] . . . to have the
opportunity to be parents to their children” but he “didn’t know it
would be so long, that the children would have roots like they
have here with us.” Step-paternal grandmother reported that
L.C. and N.C. “see us as their mom and dad” and call mother and
father by their first names. When L.C. first came to their home
after some time in foster care, she had behavioral and sleep
problems. After therapy, Wraparound services, and “rules [that]
are always the same,” L.C. “is doing really, really good” now.




                                 3
       DCFS recommended denying the parents’ section 388
petitions. It acknowledged parents had made “much progress,”
but opined that “[t]he children view their Guardians as their
parents and unfortunately, the years away from their parents
has left them without an established parent/child bond . . . and
the children do not want to live with the parents.” It noted legal
guardians “have not helped to support the parent/child
relationship for reasons that are assessed as protective and also
as a result of some animosity . . . .”
       On May 4, 2021, the juvenile court granted the parents’
section 388 petitions and reinstated reunification services.
Parental visits remained monitored.
B.     Second Reunification Period
       On August 4, 2021, mother’s counsel submitted a walk-on
request that the court admonish legal guardians not to interfere
with the parents’ reunification services. Attached was a letter
from the family’s therapist, Tony Rescigno, who offered his
“current and professional opinion that the legal guardians are
doing all they can to impede the reunification process between
the children and their biological parents.”
       The juvenile court ordered legal guardians to transport the
children to visits and directed DCFS to facilitate family
counseling between the parents and legal guardians. On
August 18, 2021, the parents and legal guardians participated in
the first of several conjoint therapy sessions with Rescigno. On
August 25, 2021, the family therapy session also included L.C.
and N.C. However, DCFS reported that visits between the
parents and children on August 20, 2021 and August 27, 2021
were “unsuccessful.”




                                4
       On August 20, 2021, the children refused to get out of the
car for their visits with mother and father. At the social worker’s
urging, step-paternal grandmother picked up N.C. and put him
outside the car, but N.C. ran back into the car. L.C. and N.C.
continued this behavior for 30 minutes. They ran around the car,
once locked the car, squeezed juice onto the floor, and argued and
physically hurt themselves. The social worker ended the visit.
Afterward, mother and father told the social worker they had not
had visits in over nine weeks and believed the children were
acting this way because too much time had passed.
       On August 27, 2021, the children again refused to get out of
the car for their visit with parents. Whenever the social worker
or the parents tried to talk to them through the car windows, L.C.
and N.C. would close the windows and lock the doors. Again, the
social worker ended the visit after 30 minutes because the
children were getting violent and hurting each other.
       Legal guardians reported that N.C. soiled his pants during
one of the visits and had become very fearful and overly attached
to step-paternal grandmother. L.C. was also having trouble
concentrating at school. Tasks that previously took her 15
minutes were taking an hour or more. Step-paternal
grandmother said L.C. “has become very defiant lately and
becomes very irritable when she knows she is going to conjoint
therapy with the parents or the monitored visits.”
       In anticipation of a November 4, 2021 permanency
planning review hearing, DCFS reported the parents have been
“very consistent” with their visitation and always showed up with
gifts, toys, activities, and food for the children. It also reported
legal guardians were providing “excellent care and supervision”
for L.C. and N.C. The children had a “very strong emotional




                                 5
bond” to legal guardians, viewed them as parental figures, and
were very affectionate toward them.
       Dr. Shuham, L.C.’s psychiatrist, reported that L.C. had
regressed and become more withdrawn and irritable since
reinstatement of reunification services. He believed the recent
increase in visitation with the biological parents and discussions
about L.C.’s possible removal from her current home had
negatively affected her. L.C. had been prescribed Adderall, and
doctors had successfully reduced her medication over time, but
Dr. Shuham believed L.C. may need Hydroxyzine or Atarax to
treat her “surging” anxiety prior to visits with mother and father.
Dr. Shuham believed reinstatement of reunification services had
affected L.C. “tremendously” and urged the court to “think of the
well-being of the child [and] not of the family as a whole.”
       Although the parents had made significant progress and
were compliant with their case plans, DCFS recommended
termination of reunification services. There was “little to no”
bond between the parents and the children. In contrast, the
children have “a very close and trusting bond and relationship”
with their legal guardians, who have “given the children love,
protection and stability for many years.” DCFS believed that
removing L.C. and N.C. from their current home would be
detrimental to them.
       On November 4, 2021, the juvenile court ordered an
evaluation pursuant to Evidence Code section 730 to assess the
relationship between the parents and children. The evaluator,
Dr. Alfredo Crespo, reported the children “dramatically” and
“actively resisted” getting out of the car and going into his office,
agreeing to go inside only when the grandparents told the
children their parents would not be there.




                                  6
       During their meetings with Dr. Crespo, the children were
offered an opportunity to have a virtual call with the parents, but
both children “roundly refused.” N.C. said mother and father
were “strangers who might kidnap us.” He said he had lived with
legal guardians, who he identified as “my mom and dad,” for “one
thousand and a million . . . years.” L.C. said mother and father
“are mean” and added she was “afraid . . . if they take us . . . to
their house.”
       Dr. Crespo recognized the parents “have made great strides
in their lives and are obviously greatly motivated to reconstitute
a relationship with their children.” However, over the past seven
years, the children have become “understandably attached” to
paternal grandparents, who “have provided stability and
structure the parents could not as much as offer to match” at the
time. He opined that the parents “significant improvements took
so long, relative to the minors’ ages, that . . . an imminent return
to the parents’ care is as unlikely as it may be ill-advised.”
       He felt, however, that the children may benefit, long-term,
from eventual re-establishment of a relationship with their
parents. In light of the “deep estrangement” between father and
paternal grandfather, Dr. Crespo recognized legal guardians were
unlikely to cooperate in any plan designed to culminate in the
eventual, successful return of L.C. and N.C. to the parents’ care.
With conjoint therapy, however, they may agree the children’s
best interests are served through a reasonable visiting
relationship between the parents and the children.
       In a letter dated December 28, 2021, the family’s therapist,
Dr. Rescigno, stated he had completed 57 therapy sessions with
the family since April 2021. Starting in July 2021, however, the
children have avoided therapy and “do[ ] what they can to avoid




                                 7
being seen on screen.” Dr. Rescigno believed the children may
have been reacting out of fear, due to uncertainty and confusion
regarding the reunification process. He opined that maintaining
visitations, while reducing the frequency of other court-mandated
sessions, would give L.C. and N.C. more comfort in continuing to
develop a relationship with the parents “who, time and time
again, have proven their commitment and dedication to their
children.”
C.     Termination of Reunification Services
       The juvenile court began the February 25, 2022 pre-
permanency hearing by noting it had been impressed “with how
far the parents have come, how hard they’ve worked, the
incredible progress they’ve made, and was really hoping that . . .
the children would be able to see that. But up until this point,
they don’t seem to be willing to recognize that.” It also
commended legal guardians for “having really made an effort, as
well. They’ve been participating in family counseling with the
parents, and at times have tried to encourage the children to
participate in the visits. We don’t have information that the
guardians have done anything to poison the situation.”
       Minor’s counsel and DCFS sought termination of the
parents’ reunification services, arguing that continued efforts
were not in the children’s best interests. They also urged the
court not to order further conjoint therapy sessions and instead
continue visitation only, to give the children and legal guardians
“a little time and space to breathe” and to “let the children
recover from this process,” which they described as “a long road”
that has taken a “toll” on both the children and legal guardians.
       The court did not rule at the February 25, 2022 hearing but
trailed the matter until March 1, 2022.




                                8
        At the continued hearing, the juvenile court found that
parents have “definitely shown a clear change of circumstance”
and were in compliance with the case plan. Nonetheless, it could
not find that it was in the children’s best interests to grant
further reunification services or to return the children to parents’
care. (See In re Michael D. (1996) 51 Cal.App.4th 1074, 1086-
1087 [“burden of proof to modify a permanent placement plan is
by a preponderance of the evidence to prove both changed
circumstances and that the best interest of the child would be a
change in placement to the parent’s home.”]) The court
terminated reunification services and set the matter for a
permanency planning hearing pursuant to section 366.26. The
court also ordered continued visitation and therapy for the
children, with participation in family therapy with the parents
and legal guardians upon recommendation of the children’s
therapists.
        On March 7, 2022, mother and father filed notices of intent
to file a writ petition. After appointed counsel filed letters
pursuant to Glen C. v. Superior Court (2000) 78 Cal.App.4th 570,
indicating they were unable to file petitions on the merits,
mother and father each filed a petition in pro. per. on July 11,
2022. Their principal argument was that their reunification
efforts had been obstructed by legal guardians, but they also
attached documents showing the progress they had made in
reunification. We invited counsel for the parents to file
supplemental petitions if they believed additional briefing was
warranted in light of the issues raised in the petitions filed
directly by mother and father. Neither counsel filed a
supplemental petition.




                                 9
       On July 26, 2022, minors’ counsel filed a response opposing
the petitions. DCFS and legal guardians joined in minor’s
response. We stayed the section 366.26 hearing, issued an order
to show cause, and now deny the petitions.
                         III. DISCUSSION
A.     Legal Principles and Standard of Review
       Where a juvenile court reinstates reunification services
after a child is placed in the care of a legal guardian or other
permanent living situation, it sets the next review hearing
pursuant to section 366.3. (In re Jacob P. (2007) 157 Cal.App.4th
819, 829.) Under section 366.3, the juvenile court may order
reunification services for a period of six months, plus an
additional six months “as needed . . . in order to return the child
to a safe home environment.” (§ 366.3, subd. (f).)
       In determining whether return of the child to the parent is
appropriate after reinstatement of reunification services, “a
parent’s interest in the care, custody and companionship of the
child is no longer paramount. [Citations.]” (In re Jacob P., supra,
157 Cal.App.4th at p. 828.) Rather, the juvenile court must base
its determination on the best interests of the child. (Ibid.) “What
is in the best interests of the child is essentially the same as that
which is not detrimental to the child. [Citation.]” (Id., at p. 829.)
       An order terminating reunification services is reviewed for
substantial evidence. (J.H. v. Superior Court (2018)
20 Cal.App.5th 530, 535.) The court’s determination as to what is
in the best interests of the children is reviewed for abuse of
discretion. (In re Stephanie M. (1994) 7 Cal.4th 295, 318.) Under
either standard of review, we would reach the same result.




                                 10
B.     The Juvenile Court Did not Err in Terminating
       Reunification Services
       The juvenile court did not err when it found that
termination of reunification services was in L.C. and N.C.’s best
interests. L.C. was just two-years-old, and N.C. six-months,
when they were placed with legal guardians (their paternal
grandfather and step-paternal grandmother). In the seven years
since, they had built strong emotional bonds with legal
guardians, eventually coming to see them as their parents. “The
passage of time is a significant factor in a child’s life; the longer a
successful placement continues, the more important the child’s
need for continuity and stability becomes in the evaluation of her
best interests. [Citation.]” (In re J.Y. (2022) 76 Cal.App.5th 473,
486.) The uncontradicted evidence is that L.C. and N.C. are
happy, stable, and well-cared-for in legal guardians’ home.
       There is also ample evidence that removing L.C. and N.C.
from legal guardians’ home and returning them to the parents’
care would be detrimental to their emotional well-being. From
the time of the reinstatement of reunification services, both
children had reacted poorly to the prospect of spending more time
with their biological parents and possibly reuniting with them.
Visits with the parents were fraught, as both children were
unwilling to engage. They refused to exit the car for visits with
the parents, and when forced to get outside the car, they ran back
inside, locked the doors and windows, became violent, and hurt
one another.
       L.C.’s psychiatrist observed that L.C. had regressed and
become withdrawn and irritable since reunification services had
been reinstated. Her anxiety had “surged” and the psychiatrist
believed he might need to prescribe new medications before




                                  11
parental visits. N.C. soiled his pants during a visit and had
become fearful and overly attached to step-paternal grandmother.
       Both children “dramatically” and “actively resisted” getting
out of the car and going into Dr. Crespo’s office, agreeing to go
inside only when assured mother and father would not be there.
N.C. said mother and father were “strangers” and expressed fears
they might “kidnap” him and L.C. His sister was “afraid . . . if
[mother and father] take us . . . to their house.”
       Although the children’s wishes are “not determinative” of
their best interests, their statements and preferences as to who
they want to live with “constitute[] powerful demonstrative
evidence it would be in [their] best interest[s] to allow [them] to”
live with the parents or guardians of choice. (In re Michael D.
(1996) 51 Cal.App.4th 1074, 1087.)
       L.C. and N.C.’s stated preferences were echoed by
professionals who had evaluated them and the family. Dr.
Crespo opined that mother and father’s “significant
improvements took so long, relative to the minors’ ages, that . . .
an imminent return to the parents’ care is as unlikely as it may
be ill-advised.” Dr. Shuham believed reinstatement of
reunification services had affected L.C. “tremendously” and urged
the court to “think of the well-being of the child [and] not of the
family as a whole.”
       In light of the anxiety and distress experienced by the
children at the prospect of reunification and increased contact
with the parents, we conclude the juvenile court reasonably found
that continued reunification efforts would not be in the children’s
best interests. As the juvenile court recognized in making its
decision, the parents were compliant with their case plan and
had made “incredible progress” in their lives. At the post-




                                12
permanency stage, however, the cornerstone of the juvenile
court’s analysis is the children’s best interests and not the
parents’ progress. (In re Malick T. (2022) 73 Cal.App.5th 1109,
1123; see also In re Jacob P., supra, 157 Cal.App.4th at pp. 830-
831 [“a parent’s compliance with the case plan is not a guarantee
the child will be returned to the parent”]; Constance K. v.
Superior Court (1998) 61 Cal.App.4th 689, 705 [affirming juvenile
court’s decision to set matter for a permanency planning hearing
despite mother’s compliance with “virtually all respects with the
reunification plan” because there was substantial evidence that
ending the “loving and stable relationship” between the children
and their foster family and returning the children to mother
would be detrimental to the children].)
       The record also supports the juvenile court’s statement that
legal guardians “hav[e] really made an effort” and have not “done
anything to poison the situation.” Although there is evidence
legal guardians resisted visitation for a time for fear of Covid
exposure, the record also shows they drove the children to visits,
encouraged the children to get out of the car and interact with
the parents and, on at least one occasion, even physically picked
up N.C. and set him down outside the car. Legal guardians also
participated in family counseling with the parents. The record
demonstrates that, ultimately, it was the parents’ lack of bond
with the children, and the children’s exceptionally strong bond
with legal guardians, that hampered the parents’ reunification
efforts.




                                13
                      IV. DISPOSITION
      The petitions for extraordinary writ are denied. Our stay
order issued July 12, 2022 is vacated.




                                         RUBIN, P. J.
WE CONCUR:




                 BAKER, J.




                 KIM, J.




                               14